DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 18 has been previously cancelled; therefore, Claims 1-17 and 19-23 remain pending in application 17/192,801.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17 and 19-23 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 8, and 15 have been amended to include the following element: 
“calculating a score based on the set of resilience or public health-relevant risk factors and the corresponding weights according to at least one objective received via the user interface;”
And
“validating the calculated score based upon a generative adversarial network;”
The Applicant has provided Para [0046], [0049], [0050], [0054], [0060], and [0091] for support of the newly amended subject matter.
However, neither the provided paragraphs, remaining specification, drawings, nor original claims provide support for the amended subject matter in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Para [0046] discloses receiving “information related to the set of resilience or public health-relevant risk factors” via a user interface, and that information can be used when making decisions in-line with known objectives. However, the specification (Para [0046], [0049], [0050], [0054], [0060], and [0091] ) fails to specifically disclose receiving an objective via an user interface. 

[0046] As illustrated at 102, the resilience measurement system may obtain information related to a set of resilience or public health-relevant risk factors and corresponding weights. For example, the resilience measurement system may obtain the information from one or more computing device that store the information (e.g., may obtain the information periodically, according to a schedule, when the information has changed, etc.). In some embodiments, the resilience measurement system may obtain the information related to the set of resilience or public health-relevant risk factors by sending a request or a query for the information, may receive a push of the information, may use a web crawler to scrape information (e.g., structured or unstructured data) or program code associated with a website, may receive the information via a user interface, and/or the like. The information related to the resilience or public health-relevant risk factors may be associated with a corresponding index and may include a value within a range of values. For example, the value may indicate a severity of the risk factor. In some instances, these factors may be assigned a value (e.g., a monetary value) to help inform subsequent decision making when the objectives are to understand the cost of risks, avoid financial loss, or understand the cost and/or benefit of specific interventions.
 
Para [0048]-[0049] disclose receiving “using a generative adversarial network (GAN) or another type of deep neural network) to assess a likelihood or statistical probability of an event occurring within a given time period.” However, the specification (Para [0046], [0049], [0050], [0054], [0060], and [0091] ) fails to specifically disclose validating the calculated score based upon a generative adversarial network. 
[0048] In certain embodiments, after obtaining the information, the resilience measurement system may perform statistical modeling or scenario modeling (e.g., using a generative adversarial network (GAN) or another type of deep neural network) to assess a likelihood or statistical probability of an event occurring within a given time period. For example, the resilience measurement system may perform data scraping to obtain scenarios (or the scenarios may be specified by a user of the resilience measurement system) and processing data related to the scenarios (e.g., associated risk or likelihoods). As a specific example, a company may be considering laying off employees, and the resilience measurement system may use data scraping to identify that switching employees from full-time to part-time could a solution and may identify risks associated with this course of action. As another specific example, the scenario modeling may utilize pattern recognition, e.g., if the resilience measurement system updates data in real time, or near real-time, the resilience measurement system may determine irregular patterns in it's refreshed data sets, such as a sudden increase in pneumonia outside of the norm for that time of year, which might indicate an outbreak.
[0049] In certain embodiments, the resilience measurement system may obtain the information by using an AI and/or ML model to generate the information. For example, the resilience measurement system may populate a database (or other data structure) with data created through life-like simulated scenarios performed by the AI and/or ML model (e.g., a generative adversarial network (GAN) or another type of deep neural network).

Dependent claims 2-7, 9-14, 16-17, and 19-23 are rejected for the same reasons as the independent claims in which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17, 19-21, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gembicki (US 2016/0034838 A1) in view of Zhu et al. (US 2021/0027379 A1).
As per independent Claims 1, 8, and 15, Gembicki discloses a method (apparatus, non-transitory computer readable medium)(See at least Para 0008 and 0133-0144), comprising: 
obtaining, by a resilience measurement system, information related to a set of resilience or public health-relevant risk factors in the form of structured and unstructured data from one or more computing devices different than the resilience measurement system (See at least Para 0018, 0029-0037, 0040-0041 and 0047) and corresponding weights via a user interface associated with the resilience measurement system (See at least Figs. 6A-6B, Para 0018, 0070-0074; and Para 0134 and 0137, user interface); 
calculating a score based on the set of resilience or public health relevant risk factors and the corresponding weights (See at least Para 0043-0045 and 0070-0074) according to at least one objective received via the user interface (See at least Para 0013-0017, 0100-0101, 0106-0113, and 0137, Fig. 6B, Graphical User Interface (GUI),  System allows user to objectively measure and management data); 
calculating a risk modifier based on the calculated score (See at least Figs. 3-5B, Para 0018, Para 0070-0073, Qualitative adjustment of scores);
performing statistical modeling or scenario modeling according to the risk modifier calculated based on the calculated score to assess a likelihood of an event occurring within a given time period (“Risk” refers to the likelihood (probability) of a harmful event ) (See at least Para 0016, “… the plurality of sub-group scores can include ten primary factors of resiliency including: Operational Risk scores; Management scores, Disaster Management scores…”; Para 0100-0107, Para 0114, and Para 0131, Proactive positioning).
performing an artificial intelligence or machine learning analysis using one or more models 
trained to process baseline data for a scenario and the risk modifier (See at least Para 0040-0045, Para 0078, and Para 0100-0107, Score generation with computer learning rules (0040-0042) and Predictive modeling disclosed (0107), Equivalent to description of possible risk modifiers disclosed in the Applicant’s Specification Para 0052-0054*); 
performing a cost analysis or scenario modeling based on a result of the analysis and performing a risk reduction, an opportunity maximization, or a cost reduction based on the cost analysis or the scenario modeling;
performing, by the resilience measurement system, an action based on a result of the cost analysis or the scenario modeling (See at least Para 0108-0111 and 0114); and 
based upon at least one user preference, generating a recommended user action associated with the at least one received objective (See at least Para 0037, Actionable presentation; Para 0100-0101, The resilience index leverages consulting services to drive high-value, objectively measurable and sustainable resiliency solutions; Para 0107, 0123-0129, in-depth reporting tools and multi-use scenarios).

Gembicki discloses a resiliency scoring system can also generate a confidence score for one or more of the base scores. The confidence rating can be a product of a function of the relevance of the intelligence, the reliability of the intelligence, and the currency of the intelligence (Para 0018). Gembicki further discloses wherein the system performs artificial intelligence or machine learning analysis on gathered data (See at least Para 0040-0045, Para 0072-0073, Para 0078, and Para 0100-0107, Score generation with computer learning rules (0040-0042) and Predictive modeling disclosed (0107)). 
However, Gembicki fails to expressly disclose validating the calculated score based upon a generative adversarial network.
Zhu, in analogous art discloses when performing the artificial intelligence or machine learning analysis, to perform at least the following: statistical modeling or scenario modeling using generative adversarial network generated scenarios (See Para 0017).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify Gembicki to validate the calculated score based upon a generative adversarial network, as taught by Zhu, in order to provide a variety of artificial intelligence or machine learning analysis, enhancing the efficiency and effectiveness of determining the appropriate risk/cost reduction strategies and/or opportunity identification (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per claims 2 and 16, Gembicki discloses wherein the obtaining of the information further comprises: Page 2 of 19obtaining the information by querying the information from the one or more computing devices, by receiving a push of the information from the one or more computing devices, by scraping a website hosted on the one or more computing devices, or via the user interface associated with the resilience measurement system (See at least Para 0029-0037, 0040-0041, 0047, 0134, and 0137).
As per claims 3, 9, and 17, Gembicki discloses wherein the calculating of the score further comprises: calculating the score by multiplying the corresponding weights by scores for the set of resilience risk factors and processing the scores for the set of resilience risk factors (See at least Para 0038-0046 and 0070-0074).
As per claim 4, Gembicki discloses wherein the set of resilience or public health-relevant risk factors include at least one of: outbreak risk factors, climate and environmental risk factors, human health risk factors, country profile risk factors, political risk factors, institutional integrity risk factors, one health risk factors, operational risk factors, or financial risk factors (See at least Para 0043-0045 and 0070-0074).
As per claim 5, Gembicki discloses determining an index for estimated lost gross domestic product or economic costs based on the resilience or public health-relevant risk factors (See at least Para 0016 Para 0044-0045, and Para 0098-0102).
As per claim 6, Gembicki discloses wherein the performing of the action further comprises: outputting, to an output device, the result of the cost analysis or the scenario modeling for storage or display (See at least Figs.5A-6B and Para 0077, Para 0108, and Para 0137).
As per claim 7, Gembicki discloses wherein the performing of the action (intended use) further comprises: communicating with a server device to rebalance an investment portfolio or rate stocks or other assets based on the result of the result of the cost analysis or the scenario modeling (See at least Para 0013, Para 0089, and Para 0110). 
As per claims 10 and 20, Gembicki discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus, when performing the artificial intelligence or machine learning analysis, at least to: perform the artificial intelligence or machine learning analysis using at least one of: pattern recognition, decision science, an artificial intelligence or machine learning model, data scraping, a risk reduction process, an opportunity maximization, or the scenario modeling (See at least Para 0040-0045, Para 0078, Para 0100-0107, and Para 0114).
As per claim 11, Gembicki discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: determine a rating for a security, currency, or an asset based on the risk modifier (See at least Para 0098-0102).
As per claims 12 and 21, Gembicki discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus, when performing the cost analysis, at least to: perform the cost analysis of at least one of: one or more economic costs, one or more financial costs, one or more opportunity costs, value for money, a return on investment optimization, or opportunity identification (See at least Para 0110 and Para 0124).
As per claim 13, Gembicki discloses wherein the at least one memory and the computer program code are configured to, with the at least one51 processor, further cause the apparatus, when performing the action, at least to: generate a recommendation related to an investment, modification to business operations, or strategic resource allocation for maximum benefit, efficacy, or return on investment; and output the recommendation for display via an output device (See at least Para 0077, Para 0108-0110, 0134 and Para 0137).
As per claim 14, Gembicki discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus, when calculating the score, at least to: calculate scores for sub-risk factors of each of the set of resilience or public health-relevant risk factors; calculate scores for each of the set of resilience or public health- relevant risk factors based on the scores for the sub-risk factors; and calculate the score for the set of resilience or public health-relevant risk factors based on the scores for each of the set of resilience or public health-relevant risk factors (See at least Para 0038-0046 and 0070-0074).
As per claim 19, Gembicki discloses wherein the program instructions further comprise program instructions for causing the apparatus, when calculating the risk modifier, to perform at least the following: processing a value by the score, wherein the score is a total score based on scores for the set of resilience or public health-relevant risk factors (See at least Para 0070-0074).
As per claim 23, Gembicki discloses wherein the program instructions further comprise program instructions for causing the apparatus to perform artificial intelligence or machine learning analysis (See at least Para 0040-0045, Para 0072-0073, Para 0078, and Para 0100-0107, Score generation with computer learning rules (0040-0042) and Predictive modeling disclosed (0107)). Zhu discloses wherein the statistical modeling or scenario modeling is performed using generative adversarial network generated scenarios (See Para 0017).

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gembicki (US 2016/0034838 A1), in view of Zhu et al. (US 2021/0027379 A1), and further in view of Prieto (US 2014/0156323 A1).
As per claim 22, Gembicki discloses wherein the program instructions further comprise program instructions for causing the apparatus to perform artificial intelligence or machine learning analysis (See at least Para 0040-0045, Para 0072-0073, Para 0078, and Para 0100-0107, Score generation with computer learning rules (0040-0042) and Predictive modeling disclosed (0107)).
However, Gembicki and Zhu fail to expressly disclose when performing the artificial intelligence or machine learning analysis, to perform at least the following: performing specifically a Monte Carlo simulation.
Prieto, in analogous art, discloses when performing the artificial intelligence or machine learning analysis, to perform at least the following: a Monte Carlo simulation (See Para 0055, The resiliency metric can be generated based on, and include statistical values associated with the resilience of the program (and/or various aspects of the program). For example, the resiliency metric can be generated via a Monte Carlo analysis, which generates an average metric value along with a confidence score from many simulations.).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify Gembicki in view of Zhu to perform a Monte Carlo simulation, as taught by Prieto, in order to provide a variety of artificial intelligence or machine learning analysis, enhancing the efficiency and effectiveness of determining the appropriate risk/cost reduction strategies and/or opportunity identification (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

Response to Arguments
Applicant’s arguments filed on 4/27/2022, with respect to Claims 1-17 and 19-23, have been considered but are moot based on the new grounds of rejection.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The rejection will remain as FINAL, based on the new rejections above.  See MPEP § 706.07(a).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 6, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629